Opinión disidente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 25 de abril de 1980
Como sabe el país, los hechos relacionados con este caso ya se han consumado. Se trata de la impugnación de la Resolu-ción Conjunta Núm. 79 de 12 de julio de 1979, la cual autorizó el uso de fondos públicos del Tesoro de Puerto Rico para la celebración en este país de unas primarias presidenciales sobre candidatos a la presidencia de los Estados Unidos de América.
Los puertorriqueños residentes en Puerto Rico no votan por el Presidente de los Estados Unidos. Implícitamente optaron por no hacerlo al endosar, en el Referéndum celebrado el 23 de julio de 1967, el status político vigente de Estado Libre Asociado. Como nada importante se recibe realmente gratis, lo que no se paga con valores materiales se paga con valores morales. Tal parece que la generación que votó en el citado Referéndum prefirió no reclamar la facultad de votar por el Presidente de los Estados Unidos para en cambio retener otros valores — derecho a la autodeterminación, auto-nomismo, etc. — que juzgó más importantes. (1)
En el caso de autos se produjo una Sentencia del Tribunal de una página con fecha de 27 de febrero de 1980. Se han escrito, además, cinco opiniones y votos particulares de los distintos Jueces, concurriendo algunos entre sí. Algo parecido ocurrió en el caso del P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970), el cual versaba sobre la forma de llevarse a cabo los resultados y consecuencias del antes mencionado Referén-dum o Plebiscito del 23 de julio de 1967. Allí tampoco hubo *699una opinión del Tribunal como tal. En aquel caso, de un Tribunal compuesto por nueve jueces, seis de ellos emitieron opiniones y votos individuales. Síntoma éste de lo profundas que son las diferencias entre los puertorriqueños sobre estos asuntos.
Dos aspectos de este caso voy a considerar en esta opinión. El primero se refiere a un error de derecho que a mi juicio contiene la mencionada Sentencia emitida por el Tribunal. En el segundo discuto una confusión de conceptos y de expresión que advierto en los escritos sometidos y que también advertí en la vista oral del caso. Considero impor-tante hacer esta aclaración porque si los términos que se discuten no están desde el comienzo definidos y bien entendi-dos, toda discusión presente y futura sobre el asunto añadirá más confusión al mismo, cuando lo que se necesita es un buen entendimiento en nuestra jurisprudencia y en el país de las cuestiones y valores envueltos.
1(a) — La norma general: Cuando un tribunal de apelación se divide por igual la sentencia del tribunal apelado queda en pie.
La sentencia en este caso nos informa que vista la Constitución y por estar igualmente dividido el Tribunal se revoca la sentencia del Tribunal Superior. En esa forma se revoca una norma de seis siglos, norma que a los trece días vuelve el Tribunal a reestablecer. Paso a explicarme.
La sentencia del Tribunal Superior no fue realmente revocada ni confirmada. Esto es así porque en este caso el Tribunal Supremo quedó igualmente dividido. Al quedar así dividido el Tribunal no pudo decidir la cuestión en una forma u otra. Por eso es un error creer que el empate confirma la Sentencia del tribunal apelado como también lo sería creer que la revoca. El empate obviamente no produce decisión en un sentido u otro y como resultado la sentencia del tribunal de instancia queda en pie.
Es universal y antigua la norma de que cuando el tribunal de apelación se divide por igual, la sentencia del tribunal *700apelado queda en toda su fuerza y vigor. Para no hacer innecesariamente larga esta opinión, no vamos a incluir aquí una exégesis de la historia de dicha norma. Baste decir que la misma data de por lo menos desde el Siglo XIV. Durant v. The Essex Co., 7 Wall. 107; 19 Law. Ed. 154 (1869). Luego de señalar allí que esa es la doctrina firmemente establecida, el Tribunal Supremo de los Estados Unidos expresó en dicho caso: “If the judges are divided, the reversal cannot be had, for no order can be made.” 19 Law. Ed. 157.
Eso ha sido así en Puerto Rico y en los Estados Unidos. Ya desde el año 1909 en los casos de Saldaña v. Consejo Municipal, 15 D.P.R. 37, 39 y Falero v. Falero, 15 D.P.R. 118, reconocimos la mencionada norma. Lo hemos seguido ha-ciendo así consistentemente. Véanse casos recientes en los cuales este Tribunal consistentemente resuelve que por estar igualmente dividido el Tribunal se confirma la sentencia recurrida. Srio. de Instrucción y. Quiñones Díaz, 108 D.P.R. 344; Pueblo v. Báez Cartagena, 108 D.P.R. 381; y Rodríguez Sardenga v. Soto Rivera, 108 D.P.R. 733; todos resueltos en el año 1979. (2)
En los Estados Unidos el Tribunal Supremo federal reconoció la norma en The Antelope, 10 Wheat. 66, 6 L.Ed. 268 (1825). Dicho Tribunal lo ha venido haciendo también consistentemente. Lo que antes hemos citado del caso de Durant v. The Essex Co., supra, del año 1869 fue reiterado no hace mucho en Neil v. Briggers, 409 U.S. 188, 189-192 (1972). (3)
*701Por si hubiese dudas sobre la actual vigencia en Puerto Rico de la norma que discutimos, a los 13 días de emitida la sentencia en el caso de autos, el 11 de marzo de 1980, el Pleno de este Tribunal acordó que “En caso de que el Tribunal esté igualmente dividido, se emitirá una sentencia haciendo constar que se confirma el dictamen recurrido por estar el Tribunal igualmente dividido”. (4)
1(b) — La Sección U del Artículo V de la Constitución de Puerto Rico: Dispone la Constitución en la sección citada que “Ninguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el tribunal..
Como puede verse esa limitación está escrita para apli-carse y se aplica solamente al Tribunal Supremo, que es un Tribunal colegiado. Por ser colegiado es que el Tribunal Supremo puede fallar casos por unanimidad o por mayoría. En cambio, las Salas del Tribunal Superior están presididas por un solo Magistrado y es imposible que al fallar un caso un Magistrado divida su persona, digamos, en % partes en contra de la constitucionalidad de una ley y en % partes a favor de dicha constitucionalidad.
En la Convención Constituyente se discutió el asunto que nos ocupa. El Delegado Don Jaime Benitez planteó que podría surgir la duda de que sólo fuese el Tribunal Supremo quien pudiese declarar inconstitucional una ley. Comentó que esa es una potestad consubstancial con el ejercicio de la judicatura y que esa facultad no está reservada en exclusivi-dad al Tribunal Supremo. Preguntó si la medida en discusión *702limitaría la facultad de declarar leyes inconstitucionales al Tribunal Supremo.
El Delegado Don Ernesto Ramos Antonini, contestando al señor Benitez, expresó que “[L]a información es en el sentido de que esta limitación de que aquí se habla se refiere exclusivamente al Tribunal Supremo... . Estamos hablando del Tribunal Supremo nada más y a él nada más es que nos referimos para limitar su facultad, no para limitar la facultad o el poder judicial del poder judicial en general.” (Bastardillas nuestras.) 3 Diario de Sesiones de la Convención Constitu-yente de Puerto Rico, Ed. Equity de 1961, pág. 1639.
No puede argüirse con validez que lo anterior supone que un Juez Superior puede hacer lo que una minoría del Tribunal Supremo no puede hacer. En primer lugar, aparte de la disposición constitucional que discutimos, así es en todos los demás casos. Un Juez Superior decide los casos de derecho civil y constitucional. Una mayoría o una minoría de una de sus Salas no puede dividirse, porque se trata de un solo Magistrado.
Como se sabe, en el Tribunal Supremo para decidir un caso deben concurrir la mayoría del Pleno o la mayoría de una de sus Salas. Pero regresando a la cuestión que comentamos, que es cuando se trata de declarar inconstitucional una ley, tampoco en esos casos puede argüirse que si la división por igual en el Tribunal Supremo tiene como resultado que la sentencia recurrida queda en pie, entonces quedarían a merced del Tribunal de Primera Instancia la validez de la legislación y de los programas del gobierno. No sería así porque si una sentencia en el Tribunal Superior le es adversa al Gobierno al declarar dicho tribunal una ley inconstitu-cional, siempre el Gobierno, si lo interesa, puede venir en alzada al Tribunal Supremo y en este Tribunal, salvo que se divida por igual, se resolvería el caso por unanimidad o por la mayoría del mismo. De manera que la protección de recurrir al Tribunal Supremo siempre existe.
1(c) — Lo de la Separación de Poderes: Sobre la separación *703de poderes, es por todos conocida la explicación escolar clásica: La Constitución establece un gobierno dividido en tres ramas iguales, la legislativa, la ejecutiva y la judicial. La legislativa hace las leyes, la ejecutiva las pone en vigor y la judicial las aplica a los casos concretos que ante los tribunales se litigan. Desde luego, la realidad no es tan sencilla como eso.
Para dar un solo ejemplo de que la realidad de gobernar es más compleja que el sencillo diagrama antes descrito, recuér-dese que en prácticamente todos los gobiernos, incluyendo las democracias, la mayor parte de la legislación y especialmente la más importante — la del programa del gobierno — se origina mediante propuestas que hace la rama ejecutiva. Propuestas éstas que el Ejecutivo frecuentemente somete al Legislativo en forma de borradores de proyectos de ley acompañados de memorandos en los cuales se exponen las razones por las cuales se solicita esa legislación.
Eso supone unos acuerdos previos del caucus de la mayoría— que incluye al Legislativo y al Ejecutivo — sobre las líneas generales de esa legislación. Supone también que el caucus de la minoría, por lo menos del segundo partido en importancia, también celebra reuniones y toma acuerdos sobre la legisla-ción que favorece y sobre la que objeta. Para un examen más a fondo del concepto de separación de poderes y de su funciona-miento en la realidad, véase lo expresado en 98 D.P.R., págs. 453-460.
Los trabajos legislativos que brevemente sugerimos en el párrafo anterior — reuniones, acuerdos de caucus, etc.— incluyen con frecuencia la discusión de graves y profundas discrepancias internas que requieren para su síntesis grandes capacidades de liderato y de persuasión.
Según las ramas legislativa y ejecutiva son directamente responsables al electorado, la rama judicial es moralmente responsable a la opinión pública y, especialmente en el aspecto técnico de su trabajo, es responsable a la comunidad jurídica del país, comunidad ésta compuesta por todos los *704jueces, por los abogados y por los profesores y estudiantes de derecho.
Como se sabe, corresponde a la rama judicial el interpretar y aplicar la Constitución y las leyes. Esta función, denominada revisión judicial ha dado margen desde sus orígenes hasta el presente a una controversia que aún continúa y la cual ha dado motivo para centenares de artículos y docenas de libros. El número en ambos casos, estoy seguro, es mayor pero no quiero parecer que exagero. (5) Esa literatura incluye desde los artículos periodísticos del Juez Presidente de los Estados Unidos John Marshall escritos en defensa de su opinión en el célebre caso de Marbury v. Madison, 1 Cranch 137, 2 L.Ed. 60 (1803) (6) hasta los libros recién publicados sobre dicha controversia.
No hay duda de que es un valor importante de nuestro sistema constitucional y político el respeto de una rama de gobierno hacia la otra. Dicha norma es básica tanto para la vida pública pacífica como para el debido funcionamiento de nuestro derecho constitucional. Pero al referirnos a los orígenes de la cláusula específica de nuestra Constitución que exige la mayoría absoluta del Tribunal Supremo para decla-rar una ley inconstitucional, la realidad es que hay en el trasfondo de dicha cláusula dos factores históricos que explican su existencia.
Uno es que la generación que aprobó nuestra Constitución fue la generación que vio cómo un Tribunal Supremo (el de los Estados Unidos) dominado por una mayoría de jueces conserva-dores declaró inconstitucional la legislación social del Nuevo Trato dirigida por el entonces presidente Franklin D. Roosevelt. Dicha legislación, por considerarse urgente y necesaria *705debido a la crisis económica de los años 30, tenía en aquella época amplio respaldo mayoritario en los Estados Unidos.
Los que vivieron, o han leído sobre aquellos años, recor-darán las profundas inquietudes que aquella postura conserva-dora del Tribunal Supremo federal produjo en aquel país. Al cambiar el Juez Roberts de criterio y dejar el bloque conservador para unirse al bloque liberal hizo posible la subsiguiente declaración de validez de dicha legislación y pudo continuarse la reforma social que entonces el país reclamaba y respaldaba. Benjamín Wright, The Growth of American Constitutional Law, Boston, Ed. Houghton Mifflin Company, 1942, págs. 180-241.
El segundo factor a que me he referido y que también explica la existencia en la Constitución de Puerto Rico de la cláusula sobre la mayoría absoluta antes mencionada, consiste en que en los años en que se redactó y aprobó nuestra Constitución la mayoría política en Puerto Rico estaba dirigida por unos líderes liberales (7) que habían visto las vicisitudes ya mencionadas que la legislación del Nuevo Trato había sufrido al toparse con un Tribunal Supremo conservador.
Ese grupo de líderes deseaba evitar, en lo posible, que algo así ocurriese en Puerto Rico. Recuérdese que para los años 1944 al 1948 presidía el Tribunal Supremo Don Martín Travieso, persona alegadamente conservadora y prominente en el Partido Republicano de Puerto Rico. Tan es así que en agosto de 1948 renunció a la Presidencia del Tribunal Supremo para ser candidato a la gobernación y adversario del candidato Luis Muñoz Marín. En dicha aventura política el Sr. Travieso no tuvo éxito. (7a)
*706Debido a aquellas circunstancias existía preocupación ante la posibilidad de que el Tribunal Supremo declarase inconstitucional la legislación social que entonces se había recién aprobado y que también gozaba de un amplio respaldo mayoritario en Puerto Rico.
Por eso dicha cláusula tiene el propósito de asegurar que el Tribunal Supremo de Puerto Rico no pueda livianamente declarar inconstitucional legislación aprobada por el legisla-tivo y el ejecutivo.
II. Nación, Estado, Nacional, Federal: Como indiqué al comienzo de esta opinión, el segundo tema que estimo conveniente y necesario tratar consiste en un esfuerzo por aclarar cierta confusión que creo haber notado en el uso de ciertos términos y conceptos en los planteamientos hechos por las partes. Estimo necesario este esfuerzo por aclarar esos términos porque creo que es necesario tenerlos claros para poder pensar jurídicamente con precisión y con validez sobre los mismos. No intereso ni voy a hacer valoraciones políticas sobre esos términos. Éste no es el foro para ello. Pero sí es el foro para precisar y aclarar los términos y conceptos que se utilizan en nuestro derecho y en nuestra jurisprudencia.
En los materiales sometidos sobre este caso veo que se utilizan indiscriminadamente los términos, nación, estado, nacional y federal. Dichos términos no son sinónimos.
El término “nación” es un concepto cultural. El término “estado” es un concepto político. Primero aclaremos que aquí utilizamos el término “estado” no en el sentido en que se utiliza dicho vocablo en el derecho constitucional doméstico de los Estados Unidos, en cuyo sentido los estados que forman la Unión son como provincias o departamentos, los cuales todos juntos forman el Estado que en el derecho internacional se conoce como Estados Unidos de América.
*707- Aquí utilizamos el vocablo Estado en el sentido interna-cional que representa un país separado políticamente de los demás. La mayor parte de los Estados (Francia, Italia, Alemania, Holanda, Suecia, etc.) contienen una nación. Así un italiano se sabe cultural y políticamente italiano y no hay en su ánimo duda de si es francés o inglés, etc.
Cuando coinciden dentro de los mismos límites terri-toriales un estado político y una nación cultural comprenden una nación-estado. Esta es la situación normal y la más cómoda para la convivencia de sus habitantes entre sí y de sus habitantes y su gobierno.
El concepto “nación”, como ya indicamos, es un concepto cultural e implica una población que habla el mismo idioma y comparte las mismas tradiciones, religión, origen o composi-ción étnica, historia e idiosincracia. No todos estos elementos tienen que concurrir a la vez, pero sí los suficientes para darle a esa población su carácter nacional.
Según hay estados que comprenden dentro de sus límites a una sola nación (aunque, claro está, esto no quiere decir que absolutamente todos sus habitantes sean miembros de ese grupo nacional) hay estados multinacionales, esto es, que comprenden dentro de sus límites políticos y territoriales a más de una nacionalidad cultural.
Ejemplos de estos Estados multinacionales son Suiza, Canadá y Bélgica, entre otros. Suiza comprende una población que contiene miembros de tres nacionalidades, culturalmente hablando. El Estado Suizo se compone de ciudadanos suizos, pero unos tienen características nacionales alemanas, otros, francesas y otros italianas. Cerca del 80% de los canadienses son culturalmente ingleses y hablan inglés y casi la totalidad del balance son culturalmente franceses y hablan francés.
Otro tanto ocurre en Bélgica. Su población es de aproxi-madamente 10 millones de habitantes. Aproximadamente el 60% tienen las características nacionales holandesas y se denominan flamencos. El restante 40% tiene las característi-cas nacionales francesas y se conocen como walones. La *708población alemana de Bélgica está mayormente situada en la parte este del país. Hacia el suroeste se encuentran los de origen celta y latino. También existe en la parte oriental de Europa un número de pequeños estados, cuyas fronteras han variado con motivo de las dos últimas guerras mundiales y los cuales comprenden un verdadero mosaico de distintas nacionali-dades ubicadas dentro de distintos estados políticos. (8)
Históricamente y por regla general cuando dentro de un estado político conviven varios grupos nacionales distintos, esa situación ha dado margen a fricciones y a innumerables problemas persistentes, muy complicados y difíciles de zan-jar. Por ejemplo, en Canadá fuertes grupos políticos hablan de hacer dos estados nacionales, uno francés (Quebec) y otro inglés. En Bélgica un grupo minoritario habla de hacer una nueva constitución en la que se reconozcan tres estados distintos formados a base de su distinta composición nacional. Sobre los graves problemas de Irlanda del Norte, del Oriente Medio, de Rhodesia y de Africa del Sur no es necesario elaborar por ser mundialmente conocidos debido a sus trágicas manifestaciones.
Sobre las dificultades que engendra la convivencia forzada de distintas nacionalidades dentro de los límites de un estado político cabe recordar las palabras de una de las mentes más preclaras, si no la más preclara, que ha producido la humani-dad. El Profesor Albert Einstein, pacifista y antinacionalista, llegó a las siguientes conclusiones:
“Nationalities... seem to have an instinct which prevents them from fusing... Nationalities want to pursue their own path, not to *709blend. A satisfactory state of affairs can be brought about only by mutual toleration and respect.
The first step in that direction is that we ... should once more become conscious of our existence as a nationality and regain the self-respect that is necessary to a healthy existence. We must learn once more to glory in our ancestors and our history and once again take upon ourselves as a nation, cultural tasks of a sort calculated to strengthen our sense of the community. It is not enough for us to play a part as individuals in the cultural development of the human race, we must also tackle tasks which only nations as a whole can perform.” Albert Einstein, The World As I See It, traducción inglesa de Alan Harris, Philosophical Library, New York, (1949) págs. 100-101.
En el caso de Puerto Rico, cuando la escuadra del Almirante Sampson comenzó el bombardeo de la ciudad de San Juan el 12 de mayo de 1898 (9) ya Puerto Rico era, culturalmente hablando, una nación. Su población, de aproxi-madamente un millón de habitantes entonces, hablaba uno de los idiomas principales del mundo, el español; profesaba una de las grandes religiones mundiales; compartía también comunes orígenes étnicos y comunes raíces históricas.
Poseía un sistema de derecho maduro, completo y cientí-fico, con antecedentes inmediatos españoles y raíces en el derecho civil europeo, comprendiendo este último tanto el derecho codificado como el derecho común civil de origen romano. Comprendía nuestro derecho — además de la Carta Autonómica en el plano constitucional — el Código Civil, el Código de Comercio, la Ley Hipotecaria y su Reglamento, un Código Penal, un Código de Enjuiciamiento Civil, un Código de Enjuiciamiento Penal una Ley de Aguas y una Ley de Minas. Aquel Código Civil ya proveía para los edificios multipisos de diversa propiedad conocidos hoy en Puerto Rico como condominios, cuando en el derecho del país conquistador todavía no se conocía dicho concepto. (9a)
*710También existían en el país partidos políticos definidos, se cultivaban las letras y las artes y tenía el país y su Capital la fisonomía cultural definida de la nación puertorriqueña. También para la fecha de la invasión se iniciaba en Puerto Rico un Gobierno Autonómico.
Los azares de la anarquía internacional y de la guerra, troncharon penosamente aquella nueva planta de gobierno propio recién nacida en esta tierra. En páginas que aprietan el alma, tituladas “Intermezzo: Una Nave al Garete” que son parte del tercer capítulo de su libro Insularismo, Don Antonio S. Pedreira reflexiona sobre ese acontecimiento. Véase su Insularismo, Ed. Biblioteca de Autores Puertorri-queños, 1957, pág. 96 y ss.
Sobre el particular escribió Tomás Blanco:
“Al terminar el siglo, los habitantes de Puerto Rico, casi totalmente agrupados bajo el ideal autonomista, pudieron lograr conciencia de pueblo, de unidad social, por la existencia de problemas locales, propios, por la independencia administrativa y la libre orientación económica para resolver esos problemas que nos otorgaba el acta orgánica del 97, por la personalidad internacional que en asuntos comerciales la Metrópoli nos reconoció al fin; pero, sobre todo, por la parcial fusión de nuestros entronques étnicos y la total convivencia de sus ramas; por la calidad de nuestros mejores hombres representativos, valores propios y al mismo tiempo extra-fronterizos.
En el mismo momento en que ese pueblo se disponía a emprender una nueva etapa de madurez, en armonía con su pasado, sufrió la violencia de un cambio desquiciador, en virtud de una guerra a cuya declaración fuimos ajenos, por el rigor de una derrota a la que no contribuimos, por disposición de un tratado de paz en cuyas-negociaciones no tuvimos voz ni voto. Ante la fuerza de las armas y las exigencias exageradas del vencedor, se subyugó nuestra persona-lidad de pueblo — de provincia autónoma — y pasamos como botín de guerra a ser colonia de una extraña y poderosa nación con la que no teníamos deuda pendiente alguna. En consecuencia, provisional-mente, cesamos, en seguida, en el ejercicio de nuestra autonomía y se nos impuso un gobierno militar ‘absoluto y supremo.’ ” — Prontua-*711rio Histórico de Puerto Rico, 6ta ed., Instituto de Cultura Puertorri-queña, 1970, págs. 91-92. (10)
Con lo anterior quiero señalar que para entender adecuada-mente los problemas que el caso de autos plantea, problemas de índole jurídica, con su contenido histórico y vital, es necesario entender y utilizar con precisión los conceptos antes mencionados.
Así por ejemplo, el Tribunal Supremo de los Estados Unidos es en lo que a Puerto Rico respecta el Tribunal Supremo federal pero no nacional. Para un estadounidense es su Tribunal Supremo nacional, a diferencia de su Tribunal Supremo estatal. En cuanto a Puerto Rico, nuestro derecho nacional y nuestro Tribunal Supremo nacional son los de Puerto Rico y la legislación del Congreso de los Estados Unidos y la judicatura de los Estados Unidos son federales, pero no nacionales nuestros. Por eso se habla propiamente del Comité Olímpico Nacional de Puerto Rico a distinción del Comité Olímpico Nacional de los Estados Unidos. (11)
Debe distinguirse, por lo tanto, en Puerto Rico entre la legislación y la judicatura estadounidense o federal y la legislación y la judicatura nacional puertorriqueña. Si se tienen en mente esas diferencias será mucho más fácil el pensamiento sobre estos problemas. Por el contrario, su confusión solamente ha de producir más confusión y mayor dificultad al tratar tan complejos asuntos.

(1) Para una síntesis del trasfondo histórico del Plebiscito véase la opinión del autor de estas líneas en 98 D.P.R. págs. 429 a la 447. Para un tratamiento más extenso del tema y una excelente colección de documentos véase Antonio Fernós Isern, Estado Libre Asociado de Puerto Rico, Ed. Universitaria, 1974.


(2) Para otros casos de Puerto Rico en el mismo sentido véase Pueblo v. Delgado Rodríguez, 108 D.P.R. 196, (1978); Díaz v. Ramos, 51 D.P.R. 822, 824 (1937); Domínguez v. Fabián, 37 D.P.R. 667, 668 (1928); Sucn. Nieves v. Sucn. Sánchez, 17 D.P.R. 872 (1911).


(3) Para otros casos del Tribunal Supremo de los Estados Unidos resueltos en igual forma véanse Laird v. Tatum, 409 U.S. 824, 837, 838 Memo of Relinquist (1972); United States v. Chas. Pfizer & Co., Inc., 404 U.S 548 (1972); Eaton v. Price, 364 U.S. 263, 263-264 (1960); Lewis v. Benedict Coal Corp., 361 U.S. 459, 464 (1960); Nye v. United States, 313 U.S. 33, 44 (1941); United Gas Co. v. Texas, 303 U.S. 123, 146 (1938), Moffitt v. Milller, 136 U.S. 643, 34 L.Ed. 539 (1889); Miller v. Richard, 131 U.S. 429, 33 L.Ed 212 (1889); Continental Ins. Co. v. Wright, 131 U.S. 432, 33 L.Ed. *701210 (1889); Bauer v. Texas & P.R. Co., 131 U.S. 430, 33 L.Ed. 209 (1889); Coleman v. Hudson River Bridge Co., 2 Wall. 403, 17 L.Ed. 876 (1865); Jewell v. Jewell, 1 How. 219, 11 L.Ed. 108 (1843); Washington Bridge Co. v. Stewart, 3 How. 413, 11 L.Ed. 658 (1845); Benton v. Woolsey, 12 Pet. 27, 9 L.Ed. 987 (1838) y Etting v. Bank of the United States, 11 Wheat. 59, 6 L.Ed. 419 (1826).


(4) Carta del Juez Presidente al Lie. Ernesto L. Chiesa, Secretario General del Tribunal Supremo, de 11 de marzo de 1980 en la cual le informa que en la reunión del Pleno “se adoptaron las siguientes normas”. Aunque se alegue lo contrario, la cita es textual y así consta del propio documento citado.


(5) Para esta abundantísima e interesante literatura consúltese, entre otras fuentes, el Index to Legal Periodicals y el catálogo de bibliotecas tales como la Biblioteca General y la de Derecho de la Universidad de Puerto Rico y la del Tribunal Supremo.


(6) Publicados con una Introducción en John Marshall’s Defense of McCulloch v. Maryland, por Gerald Gunther, Stanford Univ. Press, Calif., 1969.


(7) Entre otros, vienen a la memoria Luis Muñoz Marín, Jaime Benitez, Antonio Fernós Isern, Ernesto Ramos Antonini, Samuel R. Quiñones, Luis Negrón López, Víctor Gutiérrez Franqui, Santiago Polanco Abreu, Fernando Sierra Berdecía, María Libertad Gómez, Juana Rodríguez Mundo, Petroamérica Pagan de Colón, Rafael Picó, Teodoro Moscoso, Ramón Colón Torres, Felisa Rincón de Gautier, Roberto Sánchez Vilella, Arturo Morales Carrión.


(7a) Esa fue la elección de 1948. Ese año el Partido Unión Republicana adoptó el nombre de Partido Estadista Puertorriqueño y con ese nombre fue a la elección. En *7061953 el Partido Estadista Puertorriqueño cambió su nombre para llamarse Partido Estadista Republicano. A pesar de los cambios de nombre, en términos generales, el grupo de líderes y su masa electoral eran los mismos. Proponían, igual que ahora, la estadidad.


(8) Sobre lo anterior puede verse Hans Kohn, The Idea of Nationalism (1941); Hayes, Essays onNationalism(1941); “Nationalism”, Vol. XI-XII, Encyclopaedia of Social Sciences, 1962, pág. 231 y ss.; sobre la situación actual en Canadá, véase Peter T. White, One Canada or Two ?, Vol. 151, National Geographic Magazine, 1977, pág. 436 y ss., y sobre la situación en Bélgica, James Cerruti, Belgium, One Nation Divisible, Vol. 155, National Geographic Magazine, 1979, pág. 314 y ss.; Carter and Hertz, Major Foreign Powers, 6th ed., (1972); Finner, The Major Governments of Modern Europe, 1962, y Shootwell, Governments of Continental Europe Rev ed 1952.


(9) Capt. Angel Rivero, Crónica de la Guerra Hispano Americana en Puerto Rico, Río Piedras, Puerto Rico, Ed. Edil, 1972, págs. 67-70.


(9a) Código Civil, Art. 330; 31 L.P.R.A. see. 1275. Ferrer y Stetcher, Law of Condominium, Ed. Equity, 1967.


(10) Véase, además, Carmelo Delgado Cintrón, La Transculturaeión del Pensa-miento Jurídico de Puerto Rico, 45 Rev. Jur. U.P.R. 305 (1976) y del mismo autor, Historia del Derecho Puertorriqueño, 31 Rev. C. Abo. P.R., 157 y 283 (1970); Eulalio A. Torres, The Puerto Rico Penal Code of1902-1965: A Case Study of American Legal Imperialism, 45 Rev. Jur. U.P.R. 1 (1976); Manuel Rodriguez Ramos, Breve Historia de los Códigos de Puerto Rico, 19 Rev. Jur. U.P.R. 233 (1949-50); Luis Muñoz Morales, Reseña Histórica y Anotaciones al Código Civil de Puerto Rico — Libro I, (1947) y José Ramón Vélez Torres, La Presencia de los Sistemas de Derecho Civil y de Derecho Anglosajón en la Jurisprudencia Puertorriqueña, 11 Rev. Jur. U.I.A. 805 (1977).


(u) Raúl Serrano Geyls y Carlos Gorrín Peralta, Puerto Rico y la Estadidad, Problemas Constitucionales, 41 Rev. C.T.R. Abo. 1, 17-20 (1980).